— In a proceeding to invalidate petitions designating Joseph F. Kasper as a candidate in the Republican Party primary election to be held on September 9, 1986, for the public office of Member of the New York State Assembly from the 31st Assembly District, the appeal is from a judgment of the Supreme Court, Queens County (Donoghue, J.), dated August 8, 1986, which dismissed the proceeding.
Judgment affirmed, without costs or disbursements.
The court erred in refusing to invalidate a total of 12 signatures which appear on pages 53 and 85 of the designating petition since the signers of those pages apparently confused their election and assembly districts and incorrectly set forth the same. The sheets of a designating petition must correctly set forth each signer’s election district and ward, if any, and this requirement has been strictly construed (Matter of Liepshutz v Palmateer, 112 AD2d 1101; Matter of Hunter v Compagni, 74 AD2d 1000; Matter of Klemann v Acito, 64 AD2d 952, affd 45 NY2d 796; see also, Matter of Higby v Mahoney, 48 NY2d 15). Nevertheless, a sufficient number of valid signatures remain in the designating petitions to sustain the court’s determination. Mollen, P. J., Mangano, Thompson and Rubin, JJ., concur.